Response to Arguments

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims is not directed to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable medium’ covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 12-14 and 20 of U.S. Patent No. 11,099,643, hereinafter Patent 643, in view of Osterhout et al. (US 2011/0213664), hereinafter Osterhout, and in view of Oya (US 2011/0096922).
	In reference of claim 1, Claim 1 of patent 643 discloses an apparatus comprising:
	a support structure for mounting on the head of a user;

	a microcomputer carried by the support structure:

	an outwardly-facing camera mounted on the support structure a camera mounted on the support structure; and
	a transceiver coupled with the microcomputer, wherein the microcomputer executes a first part of a procedure to extract data from image captured by the outwardly-facing camera; and capturing a set of images captured by the camera.
	Patent 643 does not disclose generating an image stream based on the set of images; extracting metadata from the image stream; and generating a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata.
	In the same field of endeavor, Osterhout discloses capturing a set of images data by the camera mounted on the support structure, and generating an image stream based on the set of images based on the set of images (the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses; paragraph [192]). generating a presentation of the image stream that include an object (618) rendered at a position within the image stream (the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate generating an image stream based on the set of images; generating a presentation of the image stream that includes an object rendered at a position within the image stream in Patent 643 in view of the teaching Osterhout to provide an eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly (paragraph [16]).
	The combination of Patent 643 and  Osterhout does not disclose extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata.
	In the same field of endeavor, Oya discloses extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata (Fig. 1 show the image stream taken from camera 100 comprising image data and metadata (meta data include object information and event information; paragraph [31]; and the metadata is extracted in steps 601 and 602 (paragraph [64]) and generating the image stream including an object 46 in Fig. 3b at a position within the image stream based on the metadata (paragraphs [31] and [47-51]);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the extracting metadata and generating a presentation of the image stream in the combination of Patent 643 and Osterhout in view of the teaching of Oya for improving the possibility that an object relevant to a detected event can be observed (paragraph [11]).
	
	In reference to claim 2, claim 2 of the Patent 643 discloses an inwardly-facing camera mounted on the support structure, the inwardly-facing camera producing eye tracking video of an eye that is processed by the microcomputer, wherein the microcomputer processes the eye tracking video to track pupil position, and  Oya  discloses wherein the generating the presentation of the image stream is based on the metadata (paragraph [31])  .
	In reference to claim 3, claim 3 of the Patent 643 discloses  the microcomputer processes the eye tracking video to detect eye corners using oriented gradient features and averages the positions of the eye comers to obtain an x,y location for the eye.
In reference to claim 4, claim 4 of the Patent 643 disclose processing the eye tracking video to calculate a two dimensional displacement between the center of the eye and the center of the pupil.
In reference to claim 5, claim 4 of the Patent 643 discloses eye tracking video to calculate a two dimensional displacement between the center of the eye and the center of the pupil, and claim 5 of the Patent discloses converts the two-dimensional displacement to a three-dimensional gaze vector for the eye.
	In reference to claim 6, claim 8 of the Patent 643 discloses the pupil position is used to alter a position of the data on the display. 
	In reference to claim 7, Claim 9 of the Patent 643 disclose performing a calibration operation by projecting a sequence of objects on the display and collecting viewed object acknowledgements from a user.
	Claims 8 and 15 are method claims and computer readable medium corresponding to Patent 643 claims 12 and 20 of the Patent 643, and therefore are rejection as the same reason as applied to claim 1.
	With respect to dependent claims 9-14 and 16-20, those claims are method claims and computer readable storage medium corresponding to the apparatus claim claims 2-5 and 8-9, and therefore, are rejection as the same reason as discussed above; furthermore, see claims 13, 14 17 of Patent 643.
 
Claims 1, 7, 8, 14 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 9, 10 and 12 of U.S. Patent No.  10,509,466, hereinafter Patent 466, in view of Oya (US 2011/0096922).
	In reference to claim 1, claim 1 of Patent 466 discloses an apparatus comprising:
	a support structure for mounting on the head of a user; a microcomputer carried by the support structure; a camera mounted on the support structure; and a transceiver coupled with the microcomputer cap, wherein the microcomputer executes instructions that comprise: capturing a set of images by the camera mounted on the support structure; and generating an image stream based on the set of images;
	Patent 466 does not disclose extracting metadata from the image stream; and generating a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata.
	In the same field of endeavor, Oya discloses extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata (Fig. 1 show the image stream taken from camera 100 comprising image data and metadata (meta data include object information and event information; paragraph [31]; and the metadata is extracted in steps 601 and 602 (paragraph [64]) and generating the image stream including an object 46 in Fig. 3b at a position within the image stream based on the metadata (paragraphs [31] and [47-51]);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the extracting metadata and generating a presentation of the image stream in the combination of Patent 643, in view of the teaching of Oya for improving the possibility that an object relevant to a detected event can be observed (paragraph [11]).
	Claims 8 and 15 are method claims and computer readable storage medium corresponding to apparatus claim 1, and therefore are rejected as the same reason as set fort above. Also see claims 9 and 12 of the Patent.
	In reference to claim 7, 14, claim 10 of the Patent 466 discloses the microcomputer performs a calibration operation by projecting a sequence of objects on the display and collecting view object acknowledgment from a user.

Claims 2-6, 9-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, and 10 of U.S. Patent 466 and Oya (US 2011/0096922) and further in view of Osterhout et al. (US 2011/0213664), hereinafter Osterhout,
	In reference to claim 2, Oya discloses the generating presentation of the image stream in Fig. 3 is based on the meta data (paragraphs [31]).
	The combination of Patent 466 does not disclose an inwardly-facing camera mounted on the support structure, the inwardly-facing camera producing eye tracking video of an eye that is processed by the microcomputer, wherein the microcomputer processes the eye tracking video to track pupil position for generation image stream,
(Osterhout discloses in Fig. 15E an inwardly-facing camera (502) mounted on the support structure, the inwardly-facing camera producing eye tracking video of an eye that is processed by the microcomputer, wherein the microcomputer processes the eye tracking video to track pupil position, and Oya discloses generating the image stream is based on the metadata (location information in Fig. 6) and the eye tracking video by the inwardly facing camera (FIG. 15E, transmitted light 1508E, such as infrared light, may be reflected 1510E from the eye 1504E and sensed at the optical display 502 (e.g. with a camera or other optical sensor).  The information may then be analyzed to extract eye rotation from changes in reflections; paragraph [301]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the inwardly-facing camera with eye tracking video in the combination of Patent 466 and Oya to help correlate the user's line of sight with respect to the projected image, a camera view, the external environment (paragraph [301]),
	In reference to claim 3, claim 2 of the Patent 466 discloses the microcomputer processes the eye tracking video to detect eye corners using oriented gradient features and averages the positions of the eye corners to obtain an x,y location for the eye.
	In reference to claim 4, claim 3 of the Patent 466 discloses the microcomputer processes the eye tracking video to calculate a two-dimensional displacement between the center of the eye and the center of the pupil.
	In reference to claim 5, claim 5 of the Patent 466 discloses the microcomputer processes the eye tracking video to calculate a two-dimensional displacement between the center of the eye and the center of the pupil, and claim 6 of the Patent disclose the microcomputer converts the two-dimensional displacement to a three-dimensional gaze vector for the eye.
	In reference to claim 6, claim 7 of the Patent 466 discloses the pupil position is used to alter the position of data projected on the display mounted on the support structure.
	In reference to claims 9-13, and 16-20, those claims is method claims and computer readable storage medium corresponding to claims 2-6, and therefore, are rejected as the same reason as set for above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout et al. (US 2011/0213664), hereinafter Osterhout, in view of Oya (US 2011/0096922).	
	In reference to claim 1, Osterhout discloses an apparatus, eyepiece, in Figs. 1 and 21 comprising:
	a support structure (102) for mounting on the head of a user; 
	a microcomputer carried (DSP) by the support structure (paragraph [172]); 
	a camera (2130) mounted on the support structure (the augmented reality version may be enabled by a forward facing camera embedded in the eyepiece that images what the wearer is looking and identifies the location/POI (paragraph [190]) 
	a transceiver coupled with the microcomputer (the DSP may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet (paragraph [172]; and the transceiver may include a transmitter that includes a transmitter circuit that induces electric fields toward the body and a data sense circuit, which distinguishes transmitting and receiving modes by detecting both transmission and reception data and outputs control signals corresponding to the two modes to enable two-way communication; paragraph [286]; 
	capturing a set of images data by the camera mounted on the support structure; and generating an image stream based on the set of images (the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses; paragraph [192]).
	generating a presentation of the image stream that include an object (618) rendered at a position within the image stream (the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI)
	 Osterhout does not disclose extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata.
	In the same field of endeavor, Oya discloses extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata (Fig. 1 show the image stream taken from camera 100 comprising image data and metadata (meta data include object information and event information; paragraph [31]; and the metadata is extracted in steps 601 and 602 (paragraph [64]) and generating the image stream including an object 46 in Fig. 3b at a position within the image stream based on the metadata (paragraphs [31] and [47-51]);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the extracting metadata and generating a presentation of the image stream in Osterhout in view of the teaching of Oya for improving the possibility that an object relevant to a detected event can be observed (paragraph [11]).
	In reference to claim 2, Osterhout discloses in Fig. 15E an inwardly-facing camera (502) mounted on the support structure, the inwardly-facing camera producing eye tracking video of an eye that is processed by the microcomputer, wherein the microcomputer processes the eye tracking video to track pupil position, and Oya discloses generating the image stream is based on the metadata (location information in Fig. 6) and the eye tracking video by the inwardly facing camera (FIG. 15E, transmitted light 1508E, such as infrared light, may be reflected 1510E from the eye 1504E and sensed at the optical display 502 (e.g. with a camera or other optical sensor).  The information may then be analyzed to extract eye rotation from changes in reflections.  In embodiments, an eye tracking facility may use the corneal reflection and the center of the pupil as features to track over time; use reflections from the front of the cornea and the back of the lens as features to track; image features from inside the eye, such as the retinal blood vessels, and follow these features as the eye rotates; and the like (paragraph [301]); and Oya discloses generating the image stream is based on the metadata (see claim 1).
	In reference to claim 6, Osterhout discloses the pupil position is used to alter a position of  the object within the image stream (an eye tracking facility may use the corneal reflection and the center of the pupil as features to track over time; paragraph [301]; and the eye tracking device allows the eyepiece to track the direction of the user's eye or preferably, eyes, and send the movements to the controller of the eyepiece.  Control system 3000 includes the augmented reality eyepiece and a control device for the weapon.  The movements may then be transmitted to the control device for a weapon controlled by the control device, which may be within sight of the user; paragraph [306]).
	Claims 8 and 15 are method and computer readable medium claims associated with apparatus claim 1 and therefore, are rejected as the same reason as claim 1.
	Claims 9 and 16 method and computer readable medium claims associated with apparatus claim 2 and therefore, are rejected as the same reason as claims 2.
	Claims 13 and 20 are method and computer readable medium claims associated with apparatus claim 6 and therefore, are rejected as the same reason as claim 6.
	
Claims 3, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout,  Oya, Yamaguchi et al. (U.S Patent No. 5,912,721), Yamaguchi and in view of Kaneda et al. (US 2012/0033853), hereinafter Kaneda
In reference to claim 3, the combination Osterhout and Oya does not disclose the microcomputer processes the eye tracking video to detect eye corners using oriented gradient features and averages the positions of the eye comers to obtain an x,y location for the eye.
In the same field of endeavor, Yamaguchi discloses gaze detection method that detects eye corners (performing detection of the inner corner of the eyes, col. 23, lines 30-33, Figs. 21c and 21g, and define two straight lines A' and A" wherein line A' passes through inner corner of the two eyes; col. 24, lines 7-10 and Fig. 23c; and col. 35, lines 24-30) and track the pupil detection section (7) in Fig. 1 to track the pupil position.
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the method of detecting eyes corner in Osterhout modified as taught by Yamaguchi to provide a gaze detection apparatus and its method capable of easily and accurately detecting the position as indicated by the user's gaze point on a display device (col. 2, lines 15-18 of Yamaguchi).
The combination of Osterhout, Oya and Yamamuchi does not disclose detect eye corners using oriented gradient features.
Kaneda discloses detect eye corners using oriented gradient features (see Figs. 7-8, paragraphs [52-53] and [57]).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the oriented gradient features in the combination of Osterhout, Yamaguchi as taught by Kaneda to estimating a gaze direction with high accuracy independently of individual differences among objects (paragraph [9] of Kaneda).
Claims 10 and 17 are method and computer readable medium claims associated with apparatus claim 3 and therefore, are rejected as the same reason as claim 3.

Claims 4, 11 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout, Oya in view of Yoshinaga et al. (U.S. Patent No. 7,782,172) hereinafter Yoshinaga.
In reference to claim 4, Osterhout as modified does not disclose processing the eye tracking video to calculate a two dimensional displacement between the center of the eye and the center of the pupil.
In  the same field of endeavor, Yoshinaga discloses processing the eye tracking video to calculate a two-dimensional displacement between the center of the eye (O) and the center of the pupil (I) as shown in Figs. 9-12 (FIG. 9 is a flowchart showing a gaze horizontal direction measurement.  FIG. 10 shows an example of an eyeball model for a gaze horizontal direction measurement.  FIG. 11 is an example of an eyeball model for a gaze horizontal direction measurement.  FIG. 12 is an example of an eyeball model for a gaze vertical direction measurement. In the gaze direction measurement according to the present embodiment, by assuming the model as shown in FIG. 2, it is possible to measure a face horizontal and vertical direction angle, a gaze horizontal and vertical direction angle.  It should be noted that the angle in the horizontal direction is denoted by .phi., the angle in the vertical direction is denoted by .theta., and the face direction is expressed by a subscript "face", and the gaze direction is expressed by subscript "eye"… col.5, lines 30-43).
It would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the eye tracking method of Yoshinaga in Osterhout modified to realize a highly accurate gaze direction method which does not require calibration in advance (col. 2, lines 53-55).
Claims 11 and 18 are method and computer readable medium claims associated with apparatus claim 4 and therefore, are rejected as the same reason as claim 4.

Claim 5, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout, Oya, and Yoshinaga in view of Matsumoto (2008/0219501).
In reference to claim 5, the combination of Osterhout and Oya does not disclose the microcomputer processes the eye tracking video to calculate a two-dimensional displacement between the center of the eye and the center of the pupil, and wherein the microcomputer converts the two-dimensional displacement to a three-dimensional gaze vector for the eye.
 Yoshinaga discloses the eye tracking video to calculate a two dimensional displacement between the center of the eye and the center of the pupil (see discussion of claim 4 above).
It would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the eye tracking method of Yoshinaga in Osterhout and Oya to realize a highly accurate gaze direction method which does not require calibration in advance (col. 2, lines 53-55).
 The combination Osterhout, Oya and Yoshinaga does not disclose converts the two-dimensional displacement to a three-dimensional gaze vector for the eye. 
Matsumoto discloses converts the two-dimensional displacement to a three-dimensional gaze vector for the eye as shown in Fig. 5A (paragraph [86]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to convert the two-dimensional displacement to a three-dimensional gaze vector for the eye in the combination of Osterhout, Oya and Yoshinaga as taught by Matsumoto so that the actual movement amount and the estimated movement amounts are associated with each other (paragraph [21]). 
Claims 12 and 19 are method and computer readable medium claims associated with apparatus claim 5 and therefore, are rejected as the same reason as claim 5.

Claims 7, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout and Oya in view of  Demera-Venkata et al. (U.S Patent No. 7,742,011).
	In reference to claim 7, the Osterhout does not disclose performing a calibration operation by projecting a sequence of objects on the display and collecting viewed object acknowledgements from a user
 In the same field of endeavor, Demera-Venkata performing a calibration operation by projecting a sequence of objects on the display and collecting viewed object acknowledgements from a user (Fig. 3, to determine the color profiles, calibration unit 124 performs a color calibration using camera 122 in one embodiment.  In the color calibration, projectors 112 project known color calibration images and camera 122 captures the displayed calibration images.  In one embodiment, the color calibration images may be red, green, and blue images in sequence (col. 7, lines 34-40).
It would have been obvious for one of ordinary skill in the art at the time of the invention to provide the calibration method of Demera-Venkata in Osterhout to produce images that accurately reproduce the color of the original image data (col. 1, lines 65-67).
Claims 14 is method and computer readable medium claims associated with apparatus claim 7 and therefore, are rejected as the same reason as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cok (US 20120027303) discloses metadata tags in Fig. 11 for a digital image and extracting metadata tags from the image in Fig. 12 (paragraph [80-81])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/           Primary Examiner, Art Unit 2692